FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 December 1, 2009
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 DEBORAH GHANI,

              Petitioner - Appellant,                    No. 09-9005
 v.                                                (United States Tax Court)
 COMMISSIONER OF INTERNAL                         (Tax Court No. 19615-08)
 REVENUE,

              Respondent - Appellee.


                           ORDER AND JUDGMENT *


Before HARTZ, SEYMOUR, and ANDERSON, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Deborah Ghani, proceeding pro se, appeals the Tax Court’s order:

(1) granting the Commissioner of the Internal Revenue Service’s motion to



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
dismiss for lack of jurisdiction; (2) dismissing her case on the ground that no

notice of determination was sent to Ms. Ghani; and (3) denying Ms. Ghani’s

motion to restrain assessment. We affirm.

      The Tax Court properly concluded that it lacked jurisdiction because

Ms. Ghani was never issued a Notice of Deficiency or a Notice of Determination.

See 26 U.S.C. §§ 6213, 6330; Abrams v. Comm’r, 814 F.2d 1356, 1357 (9th Cir.

1987) (per curiam) (holding that a pre-filing notification letter from the Internal

Revenue Service was not a Notice of Deficiency and therefore, the Tax Court had

no jurisdiction over the taxpayer’s petition); see also Tuka v. Comm’r, No.

09-1598, 2009 WL 3236066, at *1-2 (3rd Cir. 2009) (unpublished) (“[T]he lock-

in letter . . . does not constitute a notice of determination.”); Davis v. Comm’r,

T.C. Memo. 2008-238, 2008 WL 4703706, at *7 (2008) (“[A] lock-in letter is not

a levy.”).

      We have examined all of Ms. Ghani’s arguments and find them

unpersuasive. 1

      AFFIRMED.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge


      1
       The motion to file reply brief out of time is granted, and the panel has
taken the brief into consideration.

                                          -2-